Title: From George Washington to Samuel Powel, 23 September 1788
From: Washington, George
To: Powel, Samuel



Dear Sir,
Mount Vernon Septr 23d 1788.

Although I had not forgot the promise I made you, respecting the Spanish Chestnuts, yet I am glad you have reminded me of

it as we have the pleasure of knowing, from your letter, that Mrs Powell & yourself were well. I am sorry to add, however, that though the prospect of an abundant crop of these Nuts was once great—appearances are now against it. Whether to the uncommonly wet Summer or to what other cause to attribute it I know not; but the fact is that as fast as the Burs get to a certain size they drop immaturely from the trees—whether this will continue to be the case now the weather has grown drier I am unable to decide—but this you may be assured of—Participation
The Proclamation of His Britanic Majesty & the publication of the Executive Council of your State, I have seen. The former seem unwilling to receive any part of their own bounty, whilst the latter are encouraging them not to be affraid of it.
I am glad Congress have at last, decided upon an Ordinance for carrying the New government into execution. The patience of the Union was too long tried on a question of so temporary a nature. Mrs Washington and all under this roof unite with me in every good wish for Mrs Powell & yourself; and with sentiments of great esteem I am Dear Sir Your Most Obedt Hble Servt

Go: Washington

